Citation Nr: 0605492	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-07 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to ganglion cyst removal, or as 
secondary to a left ankle disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to June 
1966.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from an October 2002 rating decision of 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO).  This case has previously been 
remanded twice for additional development.  That development 
having been completed, the case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  A chronic left knee disability was not present in 
service, and is not shown to be related to service or related 
to a service-connected disability, nor may it be presumed to 
be related to service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of a service connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
July 2002 and May 2004 that told him what was necessary for 
his claim to be granted.  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC) 
and the Supplemental Statements of the Case (SSOCs), he was 
provided with specific information as to why his claim 
seeking service connection for a left knee disability was 
being denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's July 2002 and May 2004 letters notified the appellant of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that VA would help him get such things 
as medical records, or records from other Federal agencies, 
but that he was responsible for providing any necessary 
releases and enough information about the records so that VA 
could request them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that in 
May 2004 the RO asked the appellant to let VA know of any 
other evidence or information that will support his claim.  
In addition, he was supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) by way of the March 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial VCAA letter was sent 
prior to the rating decision dated in October 2002.  
Therefore, there is no defect in the timing of the notice.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, statements from the 
veteran, VA treatment records, private medical opinions, and 
several VA examinations.  The veteran has not indicated that 
there is any additional evidence available to help support 
his claim for service connection for a left knee disability.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection for a left knee 
disability, claimed as secondary to ganglion cyst removal, or 
secondary to a left ankle disability

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2004).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v Brown, 7 
Vet. App. 439 (1995) (en banc).

The veteran's service medical records show complaints of leg 
pain in December 1964 and complaints of knee pain in November 
1965.  The treatment note in November 1965 indicated a 
diagnosis of arthralgia.  The veteran's report of medical 
history at the time of discharge is silent with respect to a 
left knee disability, and the veteran's separation 
examination is normal as well.  The earliest record in the 
claims folder of a left knee disability is from 2002 with a 
diagnosis of small knee effusion, large infrapatellar loose 
body, and medial femoral condyle chondromalacia.  The veteran 
was eventually diagnosed with degenerative joint disease of 
the left knee in 2005.  

There is no indication that the veteran was diagnosed with 
arthritis of the left knee in service nor was arthritis 
manifested within one year of service, therefore, service 
connection cannot be presumed for a left knee disability.  
Service connection is not warranted on a presumptive basis 
because it first manifested in 2002 more than 35 years after 
the veteran left service.  In order for service connection 
for arthritis to be granted on a presumptive basis as a 
chronic disease, it must have manifested within 1 year of 
separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

The VA treatment records do not address the etiology of the 
veteran's left knee disability.

The veteran underwent a VA examination in August 2002.  The 
veteran complained of pain and locking of his left knee.  On 
examination, the left knee had extension to 0 degrees and 
flexion to 135 degrees.  The left knee had no instability, 
but there was mild crepitation and mild tenderness to 
palpation of the lateral joint line.  Lachman's and 
McMurray's tests were negative, as was the valgus/varus 
stress test and the anteroposterior drawer test.  The 
examiner noted that the veteran walked with a normal gait.  
The examiner found no left knee pathology and provided no 
diagnosis.

The veteran submitted an examination report and opinion from 
a private physician, Dr. Cesar Cintron Valle, dated in 
November 2002.  Dr. Valle noted no effusion, swelling, 
redness, or increased heat in the left knee.  The cruciate 
and collateral ligaments were stable.  Flexion was to 130 
degrees, and muscle strength was excellent.  There was no 
instability and no neurovascular deficit.  X-rays showed 
small knee effusion, and a large infrapatellar loose body.  
Dr. Valle examined the service medical records and offered 
his diagnosis of traumatic arthritis of the left knee with 
formation of a large loose body on the infrapatellar region.  
He stated his opinion that this disability was related to a 
traumatic injury in service.  Dr. Valle reiterated this 
opinion in May 2005.

The veteran was provided a second VA examination in June 
2004.  The veteran complained of a constant moderate to 
severe left knee pain around the joint, associated with 
locking.  Following examination, the diagnoses were small 
knee effusion, large infrapatellar loose body, medial femoral 
condyle chondromalacia, synovial osteochondromatosis of the 
left knee, and mucinous degeneration and posterior horn 
medial meniscus tear and intraarticular ossified body along 
the infrapatellar space.  The examiner reviewed the service 
medical records and Dr. Valle's 2002 opinion, and offered his 
opinion that it was not as likely as not that the veteran's 
left knee disability was caused by service or is related to 
the removal of a ganglion cyst on the left foot.  The VA 
examiner based his opinion on the fact that the separation 
examination was normal and there was a long period of time 
between discharge and the first post-service treatment for a 
left knee disability.

The veteran was provided another VA examination in December 
2005.  The examiner was unable to state that the veteran's 
left knee disability was related to service or related to a 
left ankle disability without resorting to mere speculation.

Based on the above, the Board finds that entitlement to 
service connection for a left knee disability is not 
warranted on either a direct or secondary basis.  The Board 
notes Dr. Valle's opinion that the veteran's left knee 
disability is related to trauma suffered in service.  The 
Board, however, places more weight on the VA examiner's 
opinion from June 2004 which addresses the negative 
separation examination and the 35 or more year that passed 
between discharge and the first treatment noted in the 
record.  Dr. Valle's opinion is based on the veteran 
suffering knee trauma in service, but there is no indication 
in the service medical records of a specific trauma, only 
complaints of knee pain.  Since the separation examination is 
normal, and there was a very long period of time before the 
veteran sought treatment for his left knee disability, the 
Board places more weight on the VA examiner's opinion which 
cites these factors.  

With respect to the issue of service connection secondary to 
the ganglion cyst removal, or a left ankle disability, the 
Board also finds that service connection is not warranted.  
Dr. Valle did not address secondary service connection.  The 
June 2004 VA examination report indicates that the veteran's 
left knee disability is not related to the ganglion cyst 
removal, and the December 2005 VA examination indicates that 
there is no way to determine the relationship between the 
left ankle and left knee disabilities without resorting to 
mere speculation.   There is no medical evidence in the file 
that suggests a link between the ganglion cyst removal or the 
left ankle disability and the veteran's current left knee 
disability.  The Board acknowledges that the veteran is of 
the opinion that his left knee disability is related to 
service or related to a service-connected disability.  
However, while the veteran is competent to describe symptoms, 
he is not a medical professional, and is not competent to 
offer opinions as to the diagnosis or etiology of medical 
conditions.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Service connection is not warranted for left knee 
disability on either a direct or secondary basis.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2005).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for a left knee disability, 
to include as secondary to ganglion cyst removal and/or a 
left ankle disability, is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


